            Case 1:21-cr-00098-TFH Document 20 Filed 08/02/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                      Case No.: 1:21-cr-00098 TFH-1



                      v.                       UNOPPOSED MOTINON TO
                                               CONVERT STATUS HEARING TO A
ANDREW HATLEY,                                 PLEA HEARING
                           Defendant.



                   NOW, Andrew Hatley through counsel to respectfully request this
honorable court to convert the hearing on Tuesday, September 14, 2021, from a
status hearing to a plea hearing. As grounds for this motion counsel would state:
                  1. The hearing on September 14, 2021, was set as a status hearing.
                  2. The defendant has signed the government’s plea agreement and is
prepared to enter his plea on September 14, 2021.
                  3. The government does not oppose this motion.
                  WHEREFORE, counsel respectfully requests that the hearing be
converted to a plea hearing.


Dated: August 2, 2021




 United States v. Andrew Hatley                               Joseph R. Conte
 Case No. 1:21-mj-00078                                       Law Office of J.R. Conte
                                                              400 Seventh St., N.W., #206
 Motion to Convert Status Hearing to a                        Washington, D.C. 20004
 Plea Hearing Page No. 1                                      Phone: 202.638.4100
                                                              Email: dcgunlaw@gmail.com
 CONVERT2 21/08/02 07:46:31
           Case 1:21-cr-00098-TFH Document 20 Filed 08/02/21 Page 2 of 2




                                                  Respectfully submitted,
                                                                Digitally signed by Joseph R.

                                          Joseph R. Conte       Conte
                                                                Date: 2021.08.02 07:46:56
                                                  ___________________________
                                                                -04'00'
                                                  Joseph R. Conte
                                                  Counsel for Andrew Hatley
                                                  400 Seventh St., N.W., #206
                                                  Washington, D.C. 20004
                                                  Phone:       202.638.4100
                                                  Fax:         202.628.0249
                                                  Email: dcgunlaw@gmail.com




United States v. Andrew Hatley                            Joseph R. Conte
Case No. 1:21-mj-00078                                    Law Office of J.R. Conte
                                                          400 Seventh St., N.W., #206
Motion to Convert Status Hearing to a                     Washington, D.C. 20004
Plea Hearing Page No. 2                                   Phone: 202.638.4100
                                                          Email: dcgunlaw@gmail.com
CONVERT2 21/08/02 07:46:31
